DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21, 23-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doud (US 6,769,907 B2) in view of Gorman (US 3,437,414).
With respect to claim 21 Doud discloses an outdoor decorative burner comprising:
a burner plate [reference character 10] having at least one opening extending therethrough;
a gas feeder tube [reference character 105] positioned to extend through the opening of the burner plate;
a burner [reference character 30] connected to the gas feeder tube, wherein the burner includes a slit-like flame orifice [reference character 32] extending along a portion of the burner;
Finally, Doud discloses a flame sensor [reference character 81].
Doud does not disclose a direct spark igniter located to ignite gas exiting the slit-like flame orifice and Doud does not disclose that that the flame sensor is located separate from the direct spark igniter along the slit-like flame orifice, wherein the flame sensor is physically separated from the direct spark igniter by the burner.
	Gorman discloses a burner system having a burner [reference character 1] having a direct spark igniter [reference character 43] and a flame sensor [reference character 50] which is physically separated from the direct spark igniter by the burner [see Fig. 1]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the burner taught by Doud by replacing the pilot burner with a direct spark igniter and provide an to replace the flame sensor with an optical flame sensor separated from the igniter by the burner, as taught by Gorman, in order to eliminate the need for a pilot burner and therefore decrease gas consumption and because optical flame sensors typically have faster response times to flame failure, have a long service life than sensors that are continually immersed in the flame, and are not subject to interference from the igniter.
	With respect to claim 23 Doud disclose that the burner comprises a burner ring [reference character 30] and the slit like flame orifice extends along an outside portion of the burner [see Fig. 1].
	With respect to claim 24 Doud discloses that the burner is circular shaped [see Fig. 1].
	With respect to claim 25 the combination of Doud and Gorman discloses the claimed invention except for a plurality of gas feeder tubes extending through the burner plate and configured to connect to the burner in spaced apart locations. Because providing a plurality of burner tubes connecting to the same burner manifold amounts to a mere duplication of the working parts of the invention it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of burner tubes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co .193 USPQ 8.
	With respect to claim 26 Both Doud and Gorman disclose that the flame sensor is configured to sense whether a flame is projecting from the slit-like frame orifice after the direct spark igniter lights the burner [column 6 lines 14-17 or Doud and column 2 lines 50-70 of Gorman]. 
	

	

Claim(s) 34, 36-37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doud (US 6,769,907 B2) in view of Gorman (US 3,437,414) and further in view of Industrial Controls (Using Flame Meters to Check Flame Signals | Industrial Controls. (2011, May 3). Retrieved August 5, 2022, from https://www.industrialcontrolsonline.com/training/online/using-flame-meters-check-flame-signals).
With respect to claim 34 Doud discloses an outdoor decorative burner comprising:
a burner plate [reference character 10] having at least one opening extending therethrough;
a gas feeder tube [reference character 105] positioned to extend through the opening of the burner plate;
a burner [reference character 30] connected to the gas feeder tube, wherein the burner includes a slit-like flame orifice [reference character 32] extending along a portion of the burner;
Finally, Doud discloses a flame sensor [reference character 81] located separate from the igniter along the slit like flame orifice.
Doud does not disclose a direct spark igniter located to ignite gas exiting the slit-like flame orifice and Doud does not disclose that that the flame sensor is located a distance between the direct spark igniter and the flame sensor is configured to limit interference of the direct spark igniter with the flame sensor.
	Gorman discloses a burner system having a burner [reference character 1] having a direct spark igniter [reference character 43].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the burner taught by Doud by replacing the pilot burner with a direct spark igniter, as taught by Gorman, in order to eliminate the need for a pilot burner and therefore decrease gas consumption.
	Industrial controls teaches that:

    PNG
    media_image1.png
    151
    737
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Doud by separating the flame sensor and ignition electrode as far away as possible on the ground area and ensuring the that lead wires from the flame sensor and ignition electrode are not too close together (requiring separation of the sensor and electrode) as taught by Industrial Controls in order to prevent interference between the flame sensor and ignition electrode.
With respect to claim 36 Doud disclose that the burner comprises a burner ring [reference character 30] and the slit like flame orifice extends along an outside portion of the burner [see Fig. 1].
	With respect to claim 37 Doud discloses that the burner is circular shaped [see Fig. 1].
With respect to claim 39 the combination of Doud, Gorman, and Industrial Controls discloses the claimed invention except for a plurality of gas feeder tubes extending through the burner plate and configured to connect to the burner in spaced apart locations. Because providing a plurality of burner tubes connecting to the same burner manifold amounts to a mere duplication of the working parts of the invention it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of burner tubes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co .193 USPQ 8.
	With respect to claim 40 Both Doud and Gorman disclose that the flame sensor is configured to sense whether a flame is projecting from the slit-like frame orifice after the direct spark igniter lights the burner [column 6 lines 14-17 or Doud and column 2 lines 50-70 of Gorman]. 

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doud (US 6,769,907 B2) in view of Gorman (US 3,437,414) and further in view of Industrial Controls (Using Flame Meters to Check Flame Signals | Industrial Controls. (2011, May 3). Retrieved August 5, 2022, from https://www.industrialcontrolsonline.com/training/online/using-flame-meters-check-flame-signals), as applied to claim 36, and further in view of Doud (US 2003/0113677 A1, hereinafter Doud ‘677).
With respect to claim 38 the combination of Doud, Gorman, and Industrial Controls do not disclose that the burner is polygonal-shaped.
Doud ‘677 discloses a linear slot burner where the burner is polygonal as opposed to circular [see Fig. 1 of Doud].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by the combination of Doud, Gorman, and Industrial Controls by forming the burner so that it is polygonal as opposed to circular in shape, as taught by Doud ‘677, because the shape of the burner is interpreted to be an obvious matter of design choice (in this case an aesthetic choice that does not affect the function of the burner) absent evidence that the claimed configuration is significant.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26, 34-35, and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 10, and 13 of U.S. Patent No. 11,022,302. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 21-22 of the subject application is rejected over claim 1 of the reference patent. Note that the limitation requiring that the flame sensor is physically separated from the direct spark igniter by the burner, the construction of claim 1 allows for the slit like flame orifice to be on at least one of the first or second side portion, the igniter must logically be next to an orifice and the flame sensor is claimed as being on at least one of the first or second side portion therefore the flame sensor could be separated from the direct spark igniter by the burner since the claim can be interpreted as placing the flame sensor on the side of the burner opposite from the direct spark igniter.
Claims 23, 24, 25, and 26 of the subject application are rejected over claims 3, 3, 5, and 1 of the reference patent, respectively.
Claims 34-35 and 40 of the subject application are rejected over claim 10 of the reference patent.

Claims 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,022,302 in view of Doud (US 6,769,907 B2). 
With respect to claims 36-37 the reference patent does not teach that the burner comprises a ring burner and the slit-like flame orifice extends along an outer portion of the burner (claim 36) or that the burner is circular-shaped (claim37).
Doud discloses an outdoor decorative burner comprising a circular burner [reference character 30] wherein the ring burner includes a slit-like flame orifice [reference character 32] extending along a portion of the burner.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by 11,022,302 by forming the burner as a ring burner where the slit-like flame orifice extends along an outer portion of the burner, as taught by Doud, because the shape of the burner is interpreted to be an obvious matter of design choice (in this case an aesthetic choice that does not affect the function of the burner) absent evidence that the claimed configuration is significant.

Claims 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,022,302 in view of Doud (US 2003/0113677 A1). 
With respect to claim 38 the reference patent does not teach that the burner is polygonal shaped.
Doud ‘677 discloses a linear slot burner where the burner is polygonal [see Fig. 1 of Doud].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by the combination of 11,022,302 by forming the burner so that it is polygonal as opposed to circular in shape, as taught by Doud, because the shape of the burner is interpreted to be an obvious matter of design choice (in this case an aesthetic choice that does not affect the function of the burner) absent evidence that the claimed configuration is significant.

Allowable Subject Matter

Claim 27-33 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762